Citation Nr: 0720528	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  03-29 286A	)	DATE
	)
	)

On appeal from the
Department of VA Health Care Network Upstate New York


THE ISSUE


Entitlement to payment of unauthorized medical expenses for 
services rendered at Strong Health/Memorial Hospital, New 
York, New York on February 5, and May 18, 2001 and April 29, 
May 19, and June 2, 2003.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty with the United Sates Army 
from July 9, to October 13, 1984, and United States Navy from 
March 12, 1991 to December 16, 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations of the VA 
Healthcare Network Upstate New York Network Authorization 
Office (NAO) in Canandaigua, New York. 

On his September 2003 VA Form 9, the veteran checked a box 
indicating that he desired a hearing before a Veterans Law 
Judge (VLJ) at a local Veterans Administration (VA) Regional 
Office (RO).  See 38 C.F.R. § 20.703 (2006).  Thereafter, the 
veteran was scheduled for a videoconference hearing to be 
conducted at the Buffalo, New York Regional Office (RO).  In 
May 2007, the RO informed the Board that the veteran had 
canceled his hearing request.  38 C.F.R. §  20.704(e) (2006).

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA to provide claimants with notice and 
assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2007).  Implimenting regulations are not 
applicable to this claim, because they are only meant to 
govern benefits under 38 C.F.R., Chapter 3.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  66 Fed. Reg. 
45,620, 45,629 (Aug. 21, 2001)

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  
        
The statutory VCAA notice requirements apply to claims for 
reimbursement of unauthorized medical expenses.  See Beverly 
v. Nicholson, 19 Vet. App. 394 (2005).  The veteran has not 
been provided with any required VCAA notice.  The failure to 
provide this notice is presumptively prejudicial.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

Accordingly this appeal must be REMANDED for the following:

Provide the veteran with VCAA notice 
regarding his appeals for reimbursement 
of unauthorized medical expenses.

The evidence needed to substantiate the 
claims is that showing that treatment at 
the Strong Memorial Hospital was: (1) 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health; (2) such 
care or services were rendered (A) for an 
adjudicated service- connected 
disability, (B) for a non service-
connected disability associated with and 
held to be aggravating a service-
connected disability, (C) for any 
disability of a veteran who has a total 
disability permanent in nature from a 
service-connected disability; and (3) 
Department or other Federal facilities 
were not feasibly available, and an 
attempt to use them beforehand would not 
have been reasonable, sound, wise, or 
practical.  

2.  After the notice is provided, 
readjudicate the appeal.  If the benefits 
sought remain denied, issue a 
supplemental statement of the case.  Then 
return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





